221 F.2d 805
UNITED STATES of America, Plaintiff-Appellant,v.Ettore ZUCCA, also known as Mario Sarni, also known asEttore Sarni Zucca, Defendant-Appellee.
No. 290, Docket 23521.
United States Court of Appeals Second Circuit.
Argued April 13, 1955.Decided April 28, 1955.

Alfred P. O'Hara, Asst. U.S. Atty., New York City (J. Edward Lumbard, U.S. Atty., George C. Mantzoros, Asst. U.S. Atty., New York City, and Lester Friedman, Atty., Immigration and Naturalization Service, New York City, on the brief), for plaintiff-appellant.
Orrin G. Judd, New York City (Goldstein, Judd & Gurfein, New York City, Morris A. Wirth, Earle K. Moore, and Irwin M. Rosenthal, New York City, on the brief), for defendant-appellee.
Before CLARK, Chief Judge, and FRANK and HASTIE, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Palmieri, D.C.S.D.N.Y., 125 F.Supp. 551.